N THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


THOMAS DAVIS,                            : No. 45 WM 2015
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
DEPARTMENT OF CORRECTIONS,               :
                                         :
                   Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of September, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.